 



ARC Group Worldwide 8-K [arc-8k_062414.htm]

 

Exhibit 10.35

 



EXECUTION VERSION

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into to be
effective as of the 25th day of June, 2014, by and among ARC Metal Stamping,
LLC, a Delaware limited liability company (“Buyer”), ARC Group Worldwide, Inc.,
a Utah corporation (“ARC Worldwide”), Kecy Corporation, a Michigan corporation
(“Kecy”), and Wuersch & Gering LLP, a New York law firm having an office at 100
Wall Street, 10th Floor, New York, NY 10005 (the “Escrow Agent”).

 

WHEREAS, Buyer and Kecy, along with 4111 Munson Holding, LLC, a Michigan limited
liability company, and ARC Worldwide, entered into a certain Asset Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which Buyer shall purchase certain assets and real property;

 

WHEREAS, the Purchase Agreement provides that ten percent (10%) of the Purchase
Price shall be deposited by Buyer into escrow to be held and distributed by the
Escrow Agent in accordance with the terms of this Escrow Agreement; and

 

WHEREAS, the execution and delivery of this Escrow Agreement is a condition to
Buyer and Kecy’s obligations under the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.                  Defined Terms. All capitalized terms used in this Escrow
Agreement, but not otherwise defined herein, are given the meanings set forth in
the Purchase Agreement.

 

2.                  Escrow Deposit. On or within three (3) Business Days prior
to the Closing Date, the number of newly issued shares of ARC Common Stock equal
to ten percent (10%) of the Purchase Price (i.e., Two Million Six Hundred
Thousand Dollars ($2,600,000)), valued by reference to the average VWAP for the
twenty (20) Trading Day period prior to the Closing Date, shall be deposited
with the Escrow Agent pursuant to Section 2.06(a) of the Purchase Agreement. All
Escrow Shares shall be certificated in the name of “Wuersch & Gering LLP as
Escrow Agent.” The Escrow Shares shall be replaced by Buyer with cash equal to
ten percent (10%) of the Purchase Price (i.e., Two Million Six Hundred Thousand
Dollars ($2,600,000)) immediately prior to the final disbursement of the Escrow
Fund, unless an earlier replacement cash deposit to the Escrow is required under
the Purchase Agreement (specifically Section 2.11(d) thereof) (the “Escrow
Cash”, and referred herein together with the Escrow Shares as the “Escrow
Corpus”). The Escrow Corpus will be available: (a) for the payment of any
Post-Closing Adjustment owed by Kecy to Buyer pursuant to and in accordance with
Section 2.07(a) of the Purchase Agreement; and (b) to satisfy any of Kecy or
4111 Munson Holding, LLC’s indemnification obligations to Buyer incurred or
sustained by, or imposed upon, the Kecy Indemnitees or Munson Indemnitees that
are recoverable by the Buyer against Kecy or 4111 Munson Holding, LLC pursuant
to and in accordance with the provisions of Section 9.01 of the Purchase
Agreement. The Escrow Agent hereby acknowledges and agrees to hold the Escrow
Corpus in a separate and distinct account, in the name of “ARC-Kecy Escrow
Account”, as Escrow Agent for Kecy and Buyer (the “Escrow Account”), subject to
the terms and conditions of this Escrow Agreement and the Purchase Agreement.
The Escrow Corpus shall be held as a segregated trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party hereto. The Escrow Agent shall not distribute or
release the Escrow Corpus except in accordance with the express terms and
conditions of this Escrow Agreement and the Purchase Agreement. The Escrow
Corpus will not be held in an attorney trust account and nothing herein shall be
construed to establish an attorney-client relationship by and between the Escrow
Agent and any other party hereto. Kecy and the Buyer expressly acknowledge that
Escrow Agent serves as counsel to the Buyer and such capacity shall not be
deemed to constitute a conflict with any services to be rendered by the Escrow
Agent hereunder. During any and all periods in which Escrow Shares are held by
the Escrow Agent, (i) the sole right to vote such shares shall be held by the
Escrow Agent and may be exercised at the sole discretion of the Escrow Agent;
and (ii) any and all dividends (other than stock dividends) issued by the Buyer
in respect of the same class of capital stock as the Escrow Shares shall be
tendered and returned by the Escrow Agent to ARC Worldwide.

 



 



 

Escrow Agreement

 



 

3.                  Investments. The Escrow Agent shall not invest any of the
Escrow Corpus and the Escrow Account shall be maintained only in cash or as
Escrow Shares. No interest shall be due or payable to any party by the Escrow
Agent in respect of the Escrow Corpus.

 

4.                  Release of Escrow Corpus. The Escrow Corpus held pursuant to
this Escrow Agreement is intended to serve as security and provide a
non-exclusive source of funds for the payment of any amounts which may become
payable in respect of the claims and matters described in Section 2 above, on or
prior to the Escrow Release Date. The Escrow Corpus shall only be distributed
and released as follows:

 

(a)                Purchase Price Adjustment. Upon the Escrow Agent's receipt of
a joint written instruction signed by Kecy and Buyer stating that there has been
a final determination of the Post-Closing Adjustment to be paid by Kecy to Buyer
pursuant to Section 2.07 of the Purchase Agreement, the Escrow Agent shall
promptly, and in any event within five (5) Business Days of its receipt of that
instruction, either: (i) if the Escrow then contains Escrow Cash, release, by
wire transfer to an account or accounts designated by Buyer, an amount of the
Escrow Corpus from the Escrow Account equal to the Post-Closing Adjustment
specified in such instruction; or (ii) if the Escrow then contains Escrow
Shares, release to ARC Worldwide an amount of the Escrow Corpus from the Escrow
Account equal to the Post-Closing Adjustment specified in such instruction.

 

(b)               Indemnification Related Claims. In accordance with Section
9.01 of the Purchase Agreement, upon receipt of joint written instructions
signed by Kecy and Buyer or such final and non-appealable order or award of
arbitration, as the case may be, the Escrow Agent shall release to Buyer such
amount in value of the Escrow Corpus in the Escrow Account in accordance with
such written instructions or final and non-appealable order.

 

2

 



 

Escrow Agreement

 



  

(c)                Maintenance of and Distribution Procedures for the Escrow
Account.

 

                                                  i.                   Subject
to the following provisions of this Section 4(c) and the provisions of Section
2.11 of the Purchase Agreement, the Escrow Fund shall be released by Escrow
Agent to Kecy at 10:00 a.m., New York time, on the Escrow Release Date. If the
Escrow Amount is not fully and timely paid to Kecy in cash, the Escrow Agent
shall deliver such number of Escrow Shares to Kecy (or such broker or agent of
Kecy as specified in writing to the Escrow Agent) together with duly executed
medallion guaranteed stock powers, sufficient to pay any such deficiency in
respect of the Escrow to Kecy, as determined by reference to the average VWAP of
the ARC Common Stock for the twenty (20) Trading Day period preceding the last
Trading Day of the immediately preceding calendar month.

 

                                               ii.                   If the
average VWAP of the ARC Common Stock for the twenty (20) Trading Days preceding
the last Trading Day of any calendar quarter between the Closing Date and the
Escrow Release Date is decreased by twenty percent (20%) or more since the
average VWAP of the ARC Common Stock on the Closing Date, then the number of
Escrow Shares will be increased so that the VWAP of the Escrowed Shares again
equals ten percent (10%) of the Purchase Price (i.e., Two Million Six Hundred
Thousand Dollars ($2,600,000)).

 

                                             iii.                   If the
average VWAP of the ARC Common Stock for the twenty (20) Trading Days preceding
the last Trading Day of any calendar quarter between the Closing Date and the
Escrow Release Date is decreased by fifty percent (50%) or more since the
average VWAP of the ARC Common Stock on the Closing Date, then the Escrow Shares
will be replaced with cash representing ten percent (10%) of the Purchase Price
(i.e., Two Million Six Hundred Thousand Dollars ($2,600,000)).

 

                                             iv.                   Subject to
the restrictions set forth in Section 4(c)(v) of this Escrow Agreement and
Section 2.11(e) of the Purchase Agreement, the Escrow Shares will be replaced
with cash representing ten percent (10%) of the Purchase Price (i.e., Two
Million Six Hundred Thousand Dollars ($2,600,000) not less than five (5)
Business Days prior to the Escrow Release Date (unless earlier replaced by cash
in accordance with Section 2.11(c) of the Purchase Agreement, in which case such
replacement is not necessary). If no Notice of Loss has been duly delivered
prior to the Escrow Release Date by Buyer to Kecy and the Escrow Agent in
conformity with all of the applicable procedures set forth in this Agreement,
then the Escrow Fund shall be released by Escrow Agent to Seller at 10:00 a.m.,
New York time, on the Escrow Release Date consistent with Section 4(c)(i) of
this Escrow Agreement and Section 2.11(a) of the Purchase Agreement.

 

                                                v.                   The Escrow
Shares will be replaced with cash representing ten percent (10%) of the Purchase
Price (i.e., Two Million Six Hundred Thousand Dollars ($2,600,000) not less than
five (5) Business Days prior to the Escrow Release Date; provided, however, that
if a Notice of Loss has been duly delivered prior to the Escrow Release Date by
Buyer to Kecy and the Escrow Agent in conformity with all of the applicable
procedures set forth in this Agreement and the Purchase Agreement, then the
Escrow Fund may remain in the form of Escrow Shares (unless earlier replaced by
cash in accordance with Section 4(c)(iii) of this Escrow Agreement and Section
2.11(c) of the Purchase Agreement, in which case the Escrow Fund shall remain in
the form of cash) until the definitive determination and resolution of the
claimed Losses relating to such Notice of Loss.

 

3

 



Escrow Agreement

 



  

                                             vi.                   After
definitive determination and resolution of the Losses relating to such Notice of
Loss, the Escrow Shares, less the amount of such Losses incurred by Buyer, shall
within three (3) Business Days thereafter be replaced by cash in an amount equal
to ten percent (10%) of the Purchase Price (i.e., Two Million Six Hundred
Thousand Dollars ($2,600,000) (unless earlier replaced by cash in accordance
with Section 4(c)(iii) of this Escrow Agreement and Section 2.11(c) of the
Purchase Agreement, in which case such replacement is not necessary), less the
amount of any and all Losses due or payable to Buyer, and thereafter such
replacement cash shall be released to Kecy.

 

5.                  Inspection Rights and Account Statements. Buyer and Sellers
shall have the right to inspect and obtain copies of the records of the Escrow
Agent pertaining to this Escrow Agreement and to receive monthly reports of the
status of the Escrow Account. Upon written request to the Escrow Agent by any
party hereto on or before the seventh (7th) Business Day following each month
during the term hereof, the Escrow Agent shall deliver account statements to
Buyer and Sellers with respect to the Escrow Account for the prior month, which
statements shall include the account balance and any disbursements made pursuant
to Section 4 hereof.

 

6.                  Termination. This Escrow Agreement shall terminate when the
entire Escrow Account has been distributed in accordance with Section 4 of this
Escrow Agreement and Section 2.11 of the Purchase Agreement.

 

7.                  Conditions to Escrow. The Escrow Agent agrees to hold the
Escrow Corpus in the Escrow Account and to perform in accordance with the terms
and provisions of this Escrow Agreement. Sellers and Buyer agree that the Escrow
Agent does not assume any responsibility for the failure of Sellers or Buyer to
perform in accordance with the Purchase Agreement or this Escrow Agreement. The
acceptance by the Escrow Agent of its responsibilities hereunder is subject to
the following terms and conditions, which the parties hereto agree shall govern
and control with respect to the Escrow Agent's rights, duties, liabilities and
immunities:

 

(a)                The Escrow Agent shall have only those duties as are
specifically provided herein, which shall be deemed purely ministerial in
nature, and shall under no circumstance be deemed a fiduciary for any of the
other parties to this Escrow Agreement. The Escrow Agent shall not be required
to take any action hereunder involving any expense unless the payment of such
expense is made or provided for in a manner reasonably satisfactory to it.

 

(b)               The Escrow Agent shall be protected in acting upon any written
notice, consent, receipt or other paper or document furnished to it, not only as
to its due execution and validity and effectiveness of its provisions, but also
as to the truth and accuracy of any information therein contained, which the
Escrow Agent in good faith believes to be genuine and what it purports to be.
Should it be necessary for the Escrow Agent to act upon any instructions,
directions, documents or instruments issued or signed by or on behalf of any
corporation, fiduciary or individual acting on behalf of another party hereto,
which the Escrow Agent in good faith believes to be genuine, it shall not be
necessary for the Escrow Agent to inquire into such corporation's, fiduciary's
or individual's authority.

 

4

 

 

Escrow Agreement

 



 



(c)                The Escrow Agent shall not be liable for any error of
judgment or for any act done or step taken or omitted by it in good faith, or
for anything which it may do or refrain from doing in connection herewith,
except for its own gross negligence or willful misconduct.

 

(d)               In the event of any dispute or controversy among the parties
hereto, the Escrow Agent may consult with, and obtain advice from, legal counsel
in the event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the opinion and instructions of such
counsel. The reasonable and documented costs of such counsel's services shall be
paid to the Escrow Agent in accordance with Section 12 below.

 

(e)                The Escrow Agent shall neither be responsible for, nor
chargeable with knowledge of, the terms and conditions of any other agreement,
instrument or document between the other parties hereto, except for the Purchase
Agreement. This Escrow Agreement and the Purchase Agreement set forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred from the terms of any other
agreement, instrument, or document.

 

(f)                In the event that the Escrow Agent shall be uncertain as to
its duties or rights hereunder or shall receive instructions, claims or demands
from Buyer or Sellers which, in its opinion, conflict with any of the provisions
of this Escrow Agreement and the Purchase Agreement, it shall be entitled to
refrain from taking any action and its sole obligation shall be to keep safely
all property held in the Escrow until it shall be directed otherwise in writing
jointly by Buyer and Sellers or by a final and non-appealable order of a court
of competent jurisdiction. The Escrow Agent shall have the option, after seven
(7) days' notice to Buyer and Sellers of its intention to do so, to file notice
of arbitration requiring Buyer and Sellers to answer and arbitrate any claims
and rights among themselves. Any such arbitration shall be subject to the terms
and conditions of arbitration as set forth in the Purchase Agreement.

 

(g)               Any partnership, corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer its escrow business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which it is a party,
shall be and become the successor escrow agent hereunder and vested with all of
the title to the whole property or trust estate and all of the trusts, powers,
immunities, privileges, protections and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.



5

 

 

Escrow Agreement

 





 

8.                  Resignation of Escrow Agent.

 

(a)                The Escrow Agent reserves the right to resign at any time by
giving seven (7) days written notice of resignation, specifying the effective
date thereof. On the effective date of such resignation, the Escrow Agent shall
deliver this Escrow Agreement together with the Escrow Corpus and any and all
related instruments or documents to any successor escrow agent mutually
agreeable to Buyer and Sellers as confirmed in writing. If a successor escrow
agent has not been appointed and has not accepted such appointment prior to the
expiration of seven (7) days following the date of the notice of such
resignation, the Escrow Agent may, but shall not be obligated to, apply to a
court of competent jurisdiction for the appointment of a successor Escrow Agent.
Any such resulting appointment shall be binding upon all of the parties to this
Escrow Agreement. Notwithstanding anything to the contrary in the foregoing, the
Escrow Agent or any successor escrow agent shall continue to act as Escrow Agent
until a successor is appointed and qualified to act as Escrow Agent.

 

(b)               Upon delivery of the Escrow Corpus to a successor escrow agent
in accordance with this Section 8, the Escrow Agent shall thereafter be
discharged from any further obligations hereunder. All power, authority, duties
and obligations of the Escrow Agent shall apply to any successor escrow agent.

 

9.                  Indemnification of Escrow Agent. Buyer shall indemnify and
hold the Escrow Agent harmless from and against any liability, loss, damage or
expense (including, without limitation, reasonable and documented attorneys'
fees) that the Escrow Agent may incur in connection with this Escrow Agreement
and its performance hereunder or in connection herewith, except to the extent
such liability, loss, damage or expense arises from its willful misconduct or
gross negligence. The indemnification provided for under this Section 9 shall be
allocated and paid in the same manner as fees and expenses under Section 12
below and shall survive the termination of this Escrow Agreement and the
resignation or removal of the Escrow Agent.

 

10.              Taxes.

 

(a)                Ownership for Tax Purposes. Each of Buyer and Sellers agree
that, solely for purposes of United States federal and other taxes based on
income, and for no other purpose, Buyer shall be treated as the owner of the
Escrow Corpus and that Buyer shall report the income, if any, that is earned on,
or deemed earned upon, or derived from, the Escrow Corpus as income, if any, in
the taxable year or years in which such income is properly includible and pay
any taxes attributable thereto.

 

(b)               Tax Forms. Prior to the date hereof, Buyer shall provide the
Escrow Agent with a fully executed Internal Revenue Service Form W-9, or W-8,
properly completed and signed, and such other forms and documents that the
Escrow Agent may reasonably request.

 

(c)                Withholding. The Escrow Agent shall be entitled to deduct and
withhold from any amount distributed or released from the Escrow Corpus all
taxes which may be required to be deducted or withheld under any provision of
applicable tax law. All such withheld amounts shall be treated as having been
delivered to the party entitled to the amount distributed or released in respect
of which such tax has been deducted or withheld.



6

 

 

Escrow Agreement

 



  

11.              Business Days. If any date on which the Escrow Agent is
required to make an investment or a delivery pursuant to the provisions hereof
is not a day on which the Escrow Agent is open for business, then the Escrow
Agent shall make such investment or delivery on the next succeeding Business
Day.

 

12.              Escrow Costs. Buyer shall pay all of the fees and expenses
(including reasonable and documented attorneys' fees) of the Escrow Agent for
the services to be rendered by the Escrow Agent pursuant to this Escrow
Agreement. The Escrow Agent agrees to serve as Escrow Agent in accordance with
the fee schedule attached as Exhibit A hereto.

 

13.              Force Majeure. No party shall be liable or responsible to the
other parties, nor be deemed to have defaulted under or breached this Escrow
Agreement, for any failure or delay in fulfilling or performing any term of this
Escrow Agreement, when and to the extent such failure or delay is caused by or
results from acts beyond the affected party's reasonable control, including,
without limitation: (a) acts of God; (b) flood, fire or explosion; (c) war,
invasion, riot or other civil unrest; (d) government order or law; (e) actions,
embargoes or blockades in effect on or after the date of this Escrow Agreement;
(f) action by any governmental authority; (g) national or regional emergency;
and (h) strikes, labor stoppages or slowdowns or other industrial disturbances
(each, a “Force Majeure Event”). The party suffering a Force Majeure Event shall
give notice to the other party, stating the period of time the occurrence is
expected to continue and shall use diligent efforts to end the failure or delay
and ensure the effects of such Force Majeure Event are minimized.

 

14.              Notices. All notices and other communications under this Escrow
Agreement shall be in writing and shall be deemed to have been duly received
(a) if given by e-mail, when transmitted so long as affirmative confirmation is
given in writing to the sender by the recipient thereof (e-mail receipt
answer-backs will not suffice for such purpose) on the same Business Day and
during normal business hours of the recipient; (b) if given by certified or
registered mail, return receipt requested, postage prepaid, three Business Days
after being deposited in the US mails, and (c) if given by courier or other
means, when received or personally delivered, and addressed as follows (or at
such other address as the intended recipient shall have specified in a written
notice given to the other party hereto):

 

  If to Buyer:           ARC Group Worldwide, Inc.     Attn: Drew M. Kelley,
Chief Financial Officer     810 Flightline Blvd.     Deland, FL 32724    
e-mail:  dkelley@arcgroupworldwide.com        

 





7

 

 

Escrow Agreement

 





  

  If to Escrow Agent:             Wuersch & Gering LLP     100 Wall Street, 10th
Floor     New York, NY 10005     Attention: Travis L. Gering, Esq.     e-mail:
travis.gering@wg-law.com         If to Kecy:             Kecy Corporation    
Attn: Mr. Raymond Cox, President     9506 State Route 100     Napoleon, Ohio
43545     e-mail: RCox@kecycorporation.com             with a copy to: Eastman &
Smith Ltd.       One SeaGate, 24th Floor       Toledo, Ohio 43604      
Attention: Jon B. Liebenthal, Esq.       e-mail: jbliebenthal@eastmansmith.com



 

15.              Entire Agreement. This Escrow Agreement, together with the
Purchase Agreement and related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Escrow Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. Notwithstanding the foregoing, in the event of any inconsistency
between the statements in the body of this Escrow Agreement and those of the
Purchase Agreement, (i) with respect to any inconsistency as between Buyer and
Sellers, the statements in the body of the Purchase Agreement shall control; and
(ii) with respect to any inconsistency as between the Escrow Agent, on the one
hand, and either Buyer or Sellers or both, on the other hand, the statements in
the body of this Escrow Agreement shall control.

 

16.              Successor and Assigns. This Escrow Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No party may assign any of its rights or
obligations hereunder without the prior written consent of the other parties
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, Buyer may, without the prior written consent of the other parties
hereto, assign its rights under this Escrow Agreement to any subsidiary of the
Buyer. No assignment shall relieve the assigning party of any of its obligations
hereunder.

 

17.              No Third-Party Beneficiaries. This Escrow Agreement is for the
sole benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Escrow Agreement.

 

8

 



 

Escrow Agreement

 



  

 

18.              Headings. The headings in this Escrow Agreement are for
reference only and shall not affect the interpretation of this Escrow Agreement.

 

19.              Amendment and Modification; Waiver. This Escrow Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Escrow Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Escrow Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

20.              Severability. If any term or provision of this Escrow Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Escrow Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Escrow Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

21.              Governing Law. This Escrow Agreement shall be construed in
accordance with, and governed in all respects by, the laws of the State of
Delaware (without giving effect to principles of conflicts of law).

 

22.              Arbitration. Any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated by this Agreement, shall be resolved by arbitration
before a panel of three (3) arbitrators, administered by JAMS under its
arbitration rules then in effect and held in Chicago, Illinois, and judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled.

 

23.              Counterparts. This Escrow Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Escrow Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Escrow Agreement.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

9

 

 

Escrow Agreement

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this 25th day of June, 2014.

 



    BUYER:     ARC METAL STAMPING, LLC         By: /s/ Jason T. Young     Name:
Jason T. Young     Title: CEO





 

    ARC WORLDWIDE:     ARC GROUP WORLDWIDE, INC.           By: /s/ Jason T.
Young     Name: Jason T. Young     Title: CEO



 





    KECY:     KECY CORPORATION           By: /s/ Raymond Cox     Name: Raymond
Cox     Title: President



 



    ESCROW AGENT:     WUERSCH & GERING LLP           By: /s/ Travis L. Gering  
  Name: Travis L. Gering     Title: Partner



 



 





10

 

